Plaintiff, a photographer, was employed to take some pictures of a beam of a building adjoining that owned by the testate of defendant Pfeiffer and leased to defendants Feldman. Plaintiff could obtain the desired picture from the roof of defendants’ building. He obtained permission from defendants to go to the roof and, while there, fell through a glass skylight. In this action to recover damages for the injuries sustained, the complaint was dismissed at the close of plaintiff’s case. Judgment dismissing the complaint unanimously affirmed, with costs. Plaintiff was a licensee. (Vaughan v. Transit Development Co., 222 N. Y. 79, 82.) To a licensee the owner of the premises owes no duty to exercise care that the premises are safe, for the licensee in entering by permission takes the risk of their condition. (Barrett v. Brooklyn Heights B. B. Co., 188 App. Div. 109, 111, affd. 231 N. Y. 605.) Nor were defendants under a duty to warn plaintiff of the allegedly dangerous condition of the roof. (Vaughan V. Transit Development Co., supra.) In the case at bar, the skylight was not a trap, but was visible, apparent, and unconcealed. (Fox v. Warner-Quinlan Asphalt Go., 204 N. Y. 240.) The proof was insufficient to make out a cause of action. (Doran v. Electrical Installation Co., 326 Mass. 523.) Present — Nolan, P. J., Schmidt, Beldock, Murphy and Ughetta, JJ.